DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2022 has been entered.
The amendment of June 2, 2022 amends claims 1-11.
Claims 21 and 22 were previously cancelled.
Claims 1-20 are pending with claims 17-20 being withdrawn to the non-elected group.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Benner on June 17, 2022.
The application has been amended as follows: 
Claims 17-20 (cancelled)
Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The following is a statement of reasons for the indication of allowable subject matter:  As previously articulated in the final rejection, the closest available prior art includes that previously submitted, SNIDOW (US PG PUB 2014/0069486, as cited by the applicant in their remarks) and newly cited reference DIBACHI et al (US PG PUB 2009/0211620).  The claim now requires a “plurality of photovoltaic films comprising multiple layer films comprising a plurality of semiconductors, and wherein the multiple layer films assume a non-planar, three-dimensional ribbon geometry” wherein the films are “wound within one another” and substantially span the space between the upper surface layer and lower surface layer.  While the previously cited art OR-BACH et al and BARKER et al and SNIDOW et al do show the enclosure of photovoltaic material within a body, these references fail to show non-planar films with a ribbon geometry which are wound within one another.  Newly cited DIBACHI et al teaches a photovoltaic ribbon material wherein strips are woven together in a conformal material (abstract, figures 1 and 2) but this material does not represent “a non-planar, three-dimensional ribbon geometry” wherein the films are “wound within one another” and substantially span the space between the upper surface layer and lower surface layer.  The prior art also lacks the teaching, suggestion or motivation to modify the woven material of DIBACHI et al into a curved top enclosure to provide the claimed light impingement.  For these reason, the subject matter of claim 1 (and its dependents) read free of the available prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        6/17/2022

/BETHANY L MARTIN/Primary Examiner, Art Unit 1721